NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 21-2867
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                      MARCAL FRACTION, also known as Monk,
                                     Appellant
                                ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 3:14-cr-00305-003)
                       District Judge: Hon. Malachy E. Mannion
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 8, 2022

             Before: JORDAN, HARDIMAN, and SMITH, Circuit Judges.

                               (Filed: September 12, 2022)

                                      ____________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

       Marcal Fraction appeals the District Court’s order denying his compassionate

release motion. Fraction has not shown “extraordinary and compelling reasons” for

compassionate release, so we will affirm.

                                             I

       In 2017, Fraction pleaded guilty to conspiracy to distribute and possess with intent

to distribute cocaine. Because he was a career offender, Fraction’s advisory Sentencing

Guidelines range was 151 to 188 months’ imprisonment. The District Court varied

downward, imposing a sentence of 120 months. Fraction moved the District Court for

compassionate release based on his increased risk of complications from COVID-19, but

the District Court denied that motion, and we summarily affirmed. See United States v.

Fraction, 855 F. App’x 72, 72 (3d Cir. 2021) (per curiam).

       Fraction filed a second motion for compassionate release, arguing that if he were

sentenced today, he would no longer be considered a career offender and would receive a

shorter sentence. The District Court denied that motion too. The sole issue before us is

whether Fraction’s second motion demonstrated “extraordinary and compelling reasons”

to warrant compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).1




1
 We decline Fraction’s invitation to reconsider all the issues he raised in his first motion
for compassionate release because, by his own admission, he “did not re-raise all of these
arguments in his most recent motion.” Fraction Br. 10 n.1.
                                             2
                                            II2

       In United States v. Nasir, 17 F.4th 459 (3d Cir. 2021) (en banc), we overruled

prior precedent and held that inchoate offenses—including conspiracy, id. at 469 n.10—

“are not included in the definition of ‘controlled substance offenses’ given in section

4B1.2(b) of the sentencing guidelines,” id. at 472. As the Government concedes, if

Fraction were sentenced today, he would not be considered a career offender under Nasir

and would receive a shorter sentence. But he was sentenced before Nasir, and he does not

argue that his sentence was unlawful at the time it was imposed.

       In United States v. Andrews, 12 F.4th 255, 260–61 (3d Cir. 2021), we held that

“[t]he duration of a lawfully imposed sentence does not create an extraordinary or

compelling circumstance.” We also held that “nonretroactive changes” in statutory

sentencing law “cannot be a basis for compassionate release.” Id. at 261. So Andrews

precludes Fraction’s argument that his lawfully imposed sentence should have been

modified based on Nasir’s nonretroactive change in the law. See id.; see also Harper v.

Va. Dep’t of Tax’n, 509 U.S. 86, 97 (1993) (holding that a new interpretation of federal

law applies to “cases still open on direct review”). We will affirm the District Court’s

order denying Fraction’s motion for compassionate release.




2
  The District Court had jurisdiction under 18 U.S.C. § 3231, and we have jurisdiction
under 28 U.S.C. § 1291. We review the District Court’s order denying compassionate
release for abuse of discretion. United States v. Andrews, 12 F.4th 255, 259 (3d Cir.
2021).
                                             3